DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 8, please replace “till” with “until”.  Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (CN 106750470, machine translation), as evidenced by Johnson (US 2007/0181502).

    PNG
    media_image1.png
    424
    1328
    media_image1.png
    Greyscale

With regard to Claim 1, Yin discloses a metal organic frame composite material having high scavenging properties for heavy metal ions in the aqueous phase ([0010]). Yin discloses a method of producing a water purification composition comprising providing a substrate having one or more functional groups that has hydroxyl, thiol, carboxyl, and/or amino group (Figure 4, [0062], a macroporous material substrate to which maleic anhydride is grafted creating carboxyl groups at the surface; the Examiner notes that carboxyl groups comprise a carbonyl group and a hydroxyl group).
Yin discloses depositing a solution of a metal salt on the substrate and depositing a solution of carboxylic acid compound on the substrate ([0060], a maleic anhydride-containing polymer material substrate is mixed with a metal salt and a carboxyl group-containing organic ligand).
Yin discloses forming a mixture wherein the metal cross-links the hydroxyl, thiol, carboxyl, and/or amino groups on the surface of the substrate, and the carboxylic acid compound (Figure 4, [0038], [0078], the metal ion is coordinated with the carboxyl groups of both the substrate and the organic ligand). While Yin does not state that metal coordination is an example of cross-linking, Johnson confirms that ligands coordinated to metal ions are bound by coordinate covalent bonds. Therefore, the metal ion of Yin is cross-linked with the carboxyl groups of both the substrate and the organic ligand.

With regard to Claim 3, Yin discloses heating the mixture so that the metal cross-links the hydroxyl, thiol, carboxyl and/or amino groups on the surface of the substrate ([0060], [0074]).
With regard to Claim 4, Yin discloses wherein the substrate has amino or carboxyl groups on its surface ([0062]).
With regard to Claim 5, Yin discloses wherein the carboxylic acid compound is an aromatic carboxylic acid (see Pages 1 and 2 of the Claims of the original document of Yin).
With regard to Claim 7, Yin discloses wherein the metal salt contains a cation selected from the group consisting of Al, Ti, Mn, Fe, Co, Ni, Cu, Zn, Zr, Mo, Sn, Bi, La, Ce, Y, and a combination thereof ([0072]).
With regard to Claim 8, Yin discloses wherein the metal in the composition is in a reduced oxidation state compared with the metal in the metal salt (see Figure 4, [0077]).
With regard to Claim 9, Yin discloses wherein the metal salt contains an anion selected from a group consisting of Cl-, NO3-, CH3CO2-, SO42-, and combination thereof ([0072], metal salt may include nitrates, chlorides, and sulfates).
With regard to Claim 10, Yin discloses wherein the metal salt is Zr2OCl2*8H2O or ZrO(NO3)2 ([0072], metal salt may be Zr4+ and may be a chloride or nitrate).
With regard to Claim 11, Yin discloses wherein the produced water purification composition comprises the substrate with a surface containing hydroxyl, thiol, carboxyl and/or amino groups, a carboxylic acid compound, and a metal, wherein the metal .
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to Claim 2, the prior art is silent to further reacting a metal coordinately bonded to a carboxylic acid of Yin with alkali (such as sodium hydroxide) to covalently bond the metal to the carboxylic acid compound. 
With regard to Claim 6, Yin discloses that the organic ligand has two carboxylic acid groups, one to attach the organic ligand to the metal organic frame, and the other to attract heavy metal cations (Figure 4, [0036]-[0038], [0078]). Therefore, it would be undesirable for the carboxylic acid compound to contain a positively charged group such as a betaine, which may repel the heavy metal cations. 
Claims 12, 13 or 14, and 15-17 are allowed. The prior art is silent to the limitations of Claim 12, specifically treating the carboxylic compound deposited on the surface of the substrate with a solution of ammonium zirconium carbonate, ammonium zinc carbonate, or an activated zirconium species generated by thermal decomposition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777